DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-14 are pending. Claims 1 and 8 are in independent forms.

Priority
3. 	Foreign priority has been claimed to KR application # 10-2019-0145591 filed on 11/14/2019.

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 04/30/2020 is in compliance with
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Drawings
5. 	The drawing filed on 04/30/2020 is accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Michiels US Patent Application Publication No. 2017/0149559 (Michiels) in view of Isobe et al. US Patent Application Publication No. 2017/0294148 (Isobe).
Regarding claim 1, Michiels discloses a white-box encryption method for preventing a fault injection attack, comprising: 
“acquiring a first intermediate value by inputting plaintext to a first part, among all of rounds of a white-box-based encryption algorithm, before table redundancy operations are performed” (see Michiels par. 0044, when building a white-box implementation, it is important that an attacker cannot extract the plain input (plaintext) and output of a single round from the implementation. If the input to the cipher is plain, i.e., not encoded by an external encoding, then this implies that the output of the first round should be hidden. This is generally realized in white-box implementations by encoding all intermediate results);
“acquiring a second intermediate value by inputting output values of the at least two lookup tables to at least one XOR lookup table” (see Michiels par. 0011, receiving an input having a first half and a second half; performing, by a basic block, a portion of a round function on the second half to produce a portion of an encoded output, and wherein the basic block provides a portion of the second half as a portion of an encoded first input to a next round; and XORing the portion of the encoded output and a portion the first half to produce a portion of an encoded second input to the next round);
“inputting the first intermediate value to a second part for performing the table redundancy operations through at least two lookup tables to which different encodings based on a secret key are applied, among all of the rounds” ( Michiels in pars. 0062-0063, In the implementation described in FIG. 5, the key may easily be extracted from the Q-tables. Just applying the inverse of the expansion operation (E), permutation operation (P), and S-box operation to the output gives the plain key-addition operation. To prevent this, the input and outputs of all lookup tables may be encoded with arbitrary bijective functions. This means that a lookup table is merged with an encoding function that encodes the output and merged with a decoding function that decodes the input. The encodings are chosen such that the output encoding of one table matches the input encoding assumed in the next tables. The inputs of an XOR-table 620 that succeeds the Q-table a decoded using the appropriate inverse f.sub.i,j.sup.-1. The output of the XOR-table 620 is then encoded using the function h. In this example two Q-tables 610, 612 are illustrated and the first 3 bits of their outputs are combined by the XOR-table 620. This structure can be expanded to implement the complete round functions. Note that in the white-box implementation obtained, both the lookup tables and the intermediate values are obfuscated); but Michiels does not explicitly discloses encodings based on a secret key are applied; and outputting ciphertext for the plaintext based on a third part for decoding the second intermediate value. 
However, in analogues art, Isobe discloses encodings based on a secret key are applied (see Isobe par. 0061, a secret key K of k bits is used to encrypt plaintext P (n bits) on the basis of a cipher function E and to generate ciphertext C (n bits)); and outputting ciphertext for the plaintext based on a third part for decoding the second intermediate value (see Isobe par. 0063, a decryption algorithm D corresponding to the encryption algorithm E can be defined as an inverse function E.sup.-1 of the encryption algorithm E, and receives the ciphertext C and the key K as an input and outputs the plaintext P).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the application to incorporate the teachings of Isobe into the system of Michiels in order
to include a white box encryption technique can surely prevent a malicious user from acquiring the secret key K of content (see Isobe par. 0112).

Regarding claim 2, Michiels in view of Isobe discloses the white-box encryption method of claim 1, 
(see Michiels pars. 0011,0055, 0060, If an 6-to-48-bit lookup table Q.sub.i 510 is defined for each function such that Q.sub.i: y.sub.i=M.sub.i .smallcircle. S.sub.i(x.sub.i), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y is calculated as y=.sym..sub.j=1.sup.8M.sub.i .smallcircle. S.sub.i(x.sub.i)); and performing an XOR operation on the decoded output values of the at least two lookup tables and encoding a result value of the XOR operation (see Michiels par. 0017, performing eight XORs of eight encoded at-least-4-bit portions of the encoded output and the eight at-least-4-bit portions of the first half to produce eight at-least-4-bit-bit portions of an encoded second input to the next round).  

Regarding claim 3, Michiels in view of Isobe discloses the white-box encryption method of claim 1, 
Isobe further discloses wherein the different encodings include different undisclosed linear transformations and nonlinear transformations (see Isobe par. 0070, an operation of exclusive-OR with a round key, a non-linear transformation operation, a linear transformation operation, and the like are applied to all the input data of n bits. A non-linear transformation unit is referred to as substitution-layer (S layer) and a linear transformation unit is referred to as permutation-layer (P layer), each of which is a permutation (bijective function)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the application to incorporate the teachings of Isobe into the system of Michiels in order
to include a white box encryption technique can surely prevent a malicious user from acquiring the secret key K of content (see Isobe par. 0112).
 Regarding claim 4, Michiels in view of Isobe discloses the white-box encryption method of claim 1, 
Isobe further discloses in the first part, a shared lookup table generated based on the secret key is shared in each round (see Isobe par. 0004, the value of a secret key is included in a table, and then a keyed table is generated. In order to enhance the security of each table, a secret non-linear function is added before and after the table); and in the second part, each of the at least two lookup tables is applied to a single round (see Isobe par. 0069, a first F function and a second F function respectively have RK1.sub.i and RK2.sub.i as key inputs. FIG. 14 discussed below illustrates an example of the extended Feistel structure in which d is equal to 8, and a single F function is applied to a single round in parallel).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the application to incorporate the teachings of Isobe into the system of Michiels in order
to include a white box encryption technique can surely prevent a malicious user from acquiring the secret key K of content (see Isobe par. 0112).

Regarding claim 5, Michiels in view of Isobe discloses the white-box encryption method of claim 2, 
Isobe further discloses wherein the third part includes a last round, among all of the rounds, and performs an inverse transformation for at least two linear transformations combined through the XOR operation, wherein the at least two linear transformations are linear transformations applied to the at least two lookup tables (see Isobe pars. 0070, 0092, an operation of exclusive-OR with a round key, a non-linear transformation operation, a linear transformation operation, and the like are applied to all the input data of n bits, when an input and output are 8 bits, a table is generated that associates the output value with the input value (0 to 255), and an operation of the S function is conducted on the basis of the table. An L function for a linear transformation operation includes, for example, a square matrix. When the input and output of the S function are 8 bits, the output of 8 bits from the S function is input into the L function. The value of 8 bits is output from the L function by multiplying the value of 8 bits by a square matrix of 8.times.8. In this way, the L function serves to diffuse the output value from the S function).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the application to incorporate the teachings of Isobe into the system of Michiels in order
to include a white box encryption technique can surely prevent a malicious user from acquiring the secret key K of content (see Isobe par. 0112).
 
Regarding claim 6, Michiels in view of Isobe discloses the white-box encryption method of claim 1, 
Michiels further discloses the white-box encryption method of claim 1, wherein the first part includes some rounds predicted not to be under a fault injection attack, among all of the rounds (see Michiels par. 0048, a white-box environment, this attack is easy to perform. The attacker may introduce a fault at the start of the first round, and the attacker only has to observe the result at the output of the algorithm. So the attacker does not need to spend a lot of effort in understanding (reverse-engineering) the white-box implementation). 

Regarding claim 7, Michiels in view of Isobe discloses the white-box encryption method of claim 2, 
Michiels further discloses the table redundancy operations are able to be redundantly performed in all of the rounds, and when the table redundancy operations are performed in a first round, the plaintext is input to the at least two lookup tables (see Michiels par. 0062, the inputs of an XOR-table 620 that succeeds the Q-table a decoded using the appropriate inverse f.sub.i,j.sup.-1. The output of the XOR-table 620 is then encoded using the function h. In this example two Q-tables 610, 612 are illustrated and the first 3 bits of their outputs are combined by the XOR-table 620. This structure can be expanded to implement the complete round functions. Note that in the white-box implementation obtained, both the lookup tables and the intermediate values are obfuscated. For the first round, the input of the Q-tables does not have an input decoding in order to be compatible with DES. For the same reason, there are no output encodings on the last XOR-tables of the last round).

Regarding claim 8, Michiels discloses a white-box encryption apparatus for preventing a fault injection attack, comprising: 
“a processor configured to acquire a first intermediate value by inputting plaintext to a first part, among all of rounds of a white-box-based encryption algorithm, before table redundancy operations are performed” (see Michiels par. 0044, when building a white-box implementation, it is important that an attacker cannot extract the plain input (plaintext) and output of a single round from the implementation. If the input to the cipher is plain, i.e., not encoded by an external encoding, then this implies that the output of the first round should be hidden. This is generally realized in white-box implementations by encoding all intermediate results);
“among all of the rounds, to acquire a second intermediate value by inputting output values of the at least two lookup tables to at least one XOR lookup table” (see Michiels par. 0011, receiving an input having a first half and a second half; performing, by a basic block, a portion of a round function on the second half to produce a portion of an encoded output, and wherein the basic block provides a portion of the second half as a portion of an encoded first input to a next round; and XORing the portion of the encoded output and a portion the first half to produce a portion of an encoded second input to the next round); and 
 “to input the first intermediate value to a second part for performing the table redundancy operations through at least two lookup tables to which different encodings based on a secret key are applied” ( Michiels in pars. 0062-0063, In the implementation described in FIG. 5, the key may easily be extracted from the Q-tables. Just applying the inverse of the expansion operation (E), permutation operation (P), and S-box operation to the output gives the plain key-addition operation. To prevent this, the input and outputs of all lookup tables may be encoded with arbitrary bijective functions. This means that a lookup table is merged with an encoding function that encodes the output and merged with a decoding function that decodes the input. The encodings are chosen such that the output encoding of one table matches the input encoding assumed in the next tables. The inputs of an XOR-table 620 that succeeds the Q-table a decoded using the appropriate inverse f.sub.i,j.sup.-1. The output of the XOR-table 620 is then encoded using the function h. In this example two Q-tables 610, 612 are illustrated and the first 3 bits of their outputs are combined by the XOR-table 620. This structure can be expanded to implement the complete round functions. Note that in the white-box implementation obtained, both the lookup tables and the intermediate values are obfuscated); but Michiels does not explicitly discloses encodings based on a secret key are applied; and to output ciphertext for the plaintext based on a third part for decoding the second intermediate value; memory for storing the secret key.
 However, in analogues art, Isobe discloses encodings based on a secret key are applied (see Isobe par. 0061, a secret key K of k bits is used to encrypt plaintext P (n bits) on the basis of a cipher function E and to generate ciphertext C (n bits)); and to output ciphertext for the plaintext based on a third part for decoding the second intermediate value (see Isobe par. 0063, a decryption algorithm D corresponding to the encryption algorithm E can be defined as an inverse function E.sup.-1 of the encryption algorithm E, and receives the ciphertext C and the key K as an input and outputs the plaintext P); memory for storing the secret key (see Isobe par. 0075, the program can be stored in a recording medium such as memory installed on the encryption device. A table included in a block cipher can be stored in the recording medium installed on the encryption device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the application to incorporate the teachings of Isobe into the system of Michiels in order
to include a white box encryption technique can surely prevent a malicious user from acquiring the secret key K of content (see Isobe par. 0112).

Regarding claim 9, Michiels in view of Isobe discloses the white-box encryption apparatus of claim 8, 
Michiels further discloses the processor decodes the output values of the at least two lookup tables based on the at least one XOR lookup table, performs an XOR operation on the decoded output values of the at least two lookup tables (see Michiels pars. 0011,0055, 0060, If an 6-to-48-bit lookup table Q.sub.i 510 is defined for each function such that Q.sub.i: y.sub.i=M.sub.i .smallcircle. S.sub.i(x.sub.i), and if a lookup table for the XOR of two 3-bit words is defined, the computation of the round-function output y may be written as a network of lookup tables where the output y is calculated as y=.sym..sub.j=1.sup.8M.sub.i .smallcircle. S.sub.i(x.sub.i)), and encodes a result value of the XOR operation (see Michiels par. 0017, performing eight XORs of eight encoded at-least-4-bit portions of the encoded output and the eight at-least-4-bit portions of the first half to produce eight at-least-4-bit-bit portions of an encoded second input to the next round).  

Regarding claim 10, Michiels in view of Isobe discloses the white-box encryption apparatus of claim 8, 
Isobe further discloses the white-box encryption apparatus of claim 8, wherein the different encodings include different undisclosed linear transformations and nonlinear transformations (see Isobe par. 0070, an operation of exclusive-OR with a round key, a non-linear transformation operation, a linear transformation operation, and the like are applied to all the input data of n bits. A non-linear transformation unit is referred to as substitution-layer (S layer) and a linear transformation unit is referred to as permutation-layer (P layer), each of which is a permutation (bijective function)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the application to incorporate the teachings of Isobe into the system of Michiels in order
to include a white box encryption technique can surely prevent a malicious user from acquiring the secret key K of content (see Isobe par. 0112).
 
Regarding claim 11, Michiels in view of Isobe discloses the white-box encryption apparatus of claim 8, 
Michiels further discloses in the first part, a shared lookup table generated based on the secret key is shared in each round, and in the second part, each of the at least two lookup tables is applied to a single round (see Isobe par. 0004, the value of a secret key is included in a table, and then a keyed table is generated. In order to enhance the security of each table, a secret non-linear function is added before and after the table); and in the second part, each of the at least two lookup tables is applied to a single round (see Isobe par. 0069, a first F function and a second F function respectively have RK1.sub.i and RK2.sub.i as key inputs. FIG. 14 discussed below illustrates an example of the extended Feistel structure in which d is equal to 8, and a single F function is applied to a single round in parallel).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the application to incorporate the teachings of Isobe into the system of Michiels in order
to include a white box encryption technique can surely prevent a malicious user from acquiring the secret key K of content (see Isobe par. 0112).
 
Regarding claim 12, Michiels in view of Isobe discloses the white-box encryption apparatus of claim 9, 
Isobe further discloses wherein the third part includes a last round, among all of the rounds, and performs an inverse transformation for at least two linear transformations combined through the XOR operation, wherein the at least two linear transformations are linear transformations applied to the at least two lookup tables (see Isobe pars. 0070, 0092, an operation of exclusive-OR with a round key, a non-linear transformation operation, a linear transformation operation, and the like are applied to all the input data of n bits, when an input and output are 8 bits, a table is generated that associates the output value with the input value (0 to 255), and an operation of the S function is conducted on the basis of the table. An L function for a linear transformation operation includes, for example, a square matrix. When the input and output of the S function are 8 bits, the output of 8 bits from the S function is input into the L function. The value of 8 bits is output from the L function by multiplying the value of 8 bits by a square matrix of 8.times.8. In this way, the L function serves to diffuse the output value from the S function).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the application to incorporate the teachings of Isobe into the system of Michiels in order
to include a white box encryption technique can surely prevent a malicious user from acquiring the secret key K of content (see Isobe par. 0112).

Regarding claim 13, Michiels in view of Isobe discloses the white-box encryption apparatus of claim 8, 
Michiels further discloses wherein the first part includes some rounds predicted not to be under a fault injection attack, among all of the rounds (see Michiels par. 0048, a white-box environment, this attack is easy to perform. The attacker may introduce a fault at the start of the first round, and the attacker only has to observe the result at the output of the algorithm. So the attacker does not need to spend a lot of effort in understanding (reverse-engineering) the white-box implementation). 

Regarding claim 14, Michiels in view of Isobe discloses the white-box encryption apparatus of claim 9, 
Michiels further discloses the table redundancy operations are able to be redundantly performed in all of the rounds, and when the table redundancy operations are performed in a first round, the plaintext is input to the at least two lookup tables (see Michiels par. 0062, the inputs of an XOR-table 620 that succeeds the Q-table a decoded using the appropriate inverse f.sub.i,j.sup.-1. The output of the XOR-table 620 is then encoded using the function h. In this example two Q-tables 610, 612 are illustrated and the first 3 bits of their outputs are combined by the XOR-table 620. This structure can be expanded to implement the complete round functions. Note that in the white-box implementation obtained, both the lookup tables and the intermediate values are obfuscated. For the first round, the input of the Q-tables does not have an input decoding in order to be compatible with DES. For the same reason, there are no output encodings on the last XOR-tables of the last round).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433